       2:15-cr-20057-JES-EIL # 177     Page 1 of 3                                        E-FILED
                                                          Friday, 07 December, 2018 07:43:42 AM
                                                                     Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF ILLINOIS
                            URBANA DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                     Case No. 15-CR-20057

vs.                                          Hon. James E. Shadid,
                                             Chief United States District Judge,
SARAH NIXON,                                 Presiding

              Defendant.

      UNOPPOSED MOTION TO ALLOW A TRAUMA SUPPORT PERSON
         TO SIT AT COUNSEL TABLE DURING COURT HEARINGS
                   ON THE MOTION FOR NEW TRIAL

       Now comes the Defendant, Sarah Nixon, by her attorneys, and files this

Unopposed Motion to Allow a Trauma Support Person to Sit at Counsel Table

During Court Hearings on the Motion for New Trial and in support thereof states

as follows:

       1.     Ms. Nixon has filed a motion for a new trial based on the bias and

misconduct of United States District Judge Colin S. Bruce. (R. 173).

       2.     Ms. Nixon has been diagnosed by multiple mental health

professionals with Post Traumatic Stress Disorder (PTSD). As a result of her

disability, during court hearings she experiences symptoms that make it very

difficult for her to meaningfully participate and assist counsel.
       2:15-cr-20057-JES-EIL # 177    Page 2 of 3



      3.    Based on Ms. Nixon’s disability, the Champaign County Circuit

Court has provided, under the requirements of the Americans With Disabilities

Act, the accommodation of allowing a trauma support person to sit at counsel

table with Ms. Nixon during court proceedings. Ms. Nixon’s trauma support

person is a silent observer who does not participate in the hearings in any way.

The trauma support person does not coach Ms. Nixon, nor interject herself into

the record of the proceeding. However, the trauma support person’s immediate

proximity makes a critical difference in the severity of Ms. Nixon’s PTSD

symptoms during court proceedings.

      4.    Ms. Nixon respectfully requests the Court allow her trauma support

person to sit with her at counsel table during all court proceedings concerning her

motion for new trial. As in state court, the trauma support person will not

participate in the hearings in anyway other than providing support to Ms. Nixon

through her presence.

      5.    Assistant United States Attorney Greggory R. Walters has no

objection to this motion.

      WHEREFORE, Ms. Nixon respectfully requests the Court allow her to have

a trauma support person sit with her at counsel table during all court hearings on

her motion for new trial.




                                         2 
 
       2:15-cr-20057-JES-EIL # 177    Page 3 of 3



                                      Respectfully submitted,

                                      SARAH NIXON,
                                      Defendant

                                BY:   /s/ Thomas W. Patton
                                      Federal Public Defender
                                      401 Main Street, Suite 1500
                                      Peoria, Illinois 61602
                                      Telephone: (309) 671-7891
                                      Email: thomas_patton@fd.org




                           CERTIFICATE OF SERVICE

      I hereby certify that on December 5, 2018, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to Assistant United States Attorney Greggory R.

Walters.

                                      /s/ Thomas W. Patton
                                      Federal Public Defender




                                         3 
 
